EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 18 has been amended to state:

The bag dispenser cover of claim 11 wherein the bag dispenser base is a rotating carousel.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, closest prior art – Pickering (US 8156975) – teaches a majority of the claimed invention. However, Pickering does not teach a bag dispenser protection system comprising: a bag dispenser comprising a bag dispenser base; and a bag dispenser cover comprising: a material forming a body and an edge, the edge configured to secure the bag dispenser cover around the bag dispenser; and a constricting element implemented along the edge, the constricting element configured to constrict the material at the edge, wherein the edge is configured to fit in a gap provided between the bag dispenser base and a base component upon which the bag dispenser base is mounted
Regarding claim 11, closest prior art – Dempsey (US 7290826) – teaches a majority of the claimed invention. However, Dempsey does not teach a bag dispenser protection system comprising: a bag dispenser comprising a bag dispenser base; a bag dispenser cover configured to surround the bag dispenser; and a plurality of magnetic elements implemented along an edge of the bag dispenser cover, wherein the edge is configured to fit in a gap provided between the bag dispenser base and a base component upon which the bag dispenser base is mounted, and wherein the magnetic elements are configured to be in magnetic communication with one or more other magnetic elements.
Regarding claim 20, closest prior art – Dempsey (US 7290826) – teaches a majority of the claimed invention. However, Dempsey does not teach a bag dispenser protection system comprising: a bag dispenser comprising a bag dispenser base that includes a rotating carousel; a bag dispenser cover configured to surround the bag dispenser; and a plurality of magnetic elements implemented along an edge of the bag dispenser cover, wherein the entire edge is configured to fit in a gap provided between the rotating carousel of the bag dispenser base and a base component upon which the bag dispenser base is mounted, and wherein the magnetic elements are configured to be in magnetic communication with one or more magnetic elements of the bag dispenser base.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JAMES N SMALLEY/Examiner, Art Unit 3733